Title: From James Madison to Thomas Jefferson, 12 August 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Aug 12. 1824
        
        The bearer Mr. E. Tayloe, son of Col: Tayloe of Washington is desirous of making a respectful call at Monticello, and I can not refuse to his motive, the gratification of a line presenting him to you. He is at present a resident at Fredericksburg, reading Law with his kinsman Mr Lomax; and appears to be quite estimable & amiable.
        Mr T. is so good as to take charge of the 4 last volumes of Las Casas, which have been waiting for some such oppy. to get back to you. With every allowance for the painting talent & partial pencil of the Author, the picture of Napoleon, exhibits a most gigantic mind, & with some better features than the world has seen in his character. Affectionate respects
        
          James Madison
        
        
          P.S. I have just recd. your letter inclosing Mr. Gs. & Rs.
        
      